Citation Nr: 0020415	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  97-00 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

1.  Entitlement to service connection for a left knee 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion



INTRODUCTION

The veteran had active service from November 1971 to May 1972

In a November 1972 decision the New Orleans, Louisiana 
Department of Veterans Affairs (VA) Regional Office (RO) 
denied entitlement to service connection for a left knee 
disability.  The veteran submitted a notice of disagreement 
in June 1973, and the RO issued a statement of the case in 
August 1973.  In a letter received at the RO later in August 
1973, the veteran referred to the statement of the case and 
made reference to disability of his knees.  This statement is 
construed as a substantive appeal perfecting his appeal as to 
the issue of entitlement to service connection for a left 
knee disability.  This issue will be considered in the remand 
portion of this decision.

In a November 1996 decision, the North Little Rock, Arkansas, 
RO, determined that the veteran was not entitled to a non-
service connected pension.  The veteran perfected an appeal 
as to that decision.

In February 1998 the Board of Veterans' Appeals (Board) 
remanded the case to the RO for further development.  In a 
rating decision dated in November 1998, the RO granted 
entitlement to non-service-connected pension benefits.  This 
action is considered a full grant of the benefit sought.

In an August 1999 decision the RO, determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a right knee disability.  The 
veteran perfected an appeal as to that issue.


FINDINGS OF FACT

1.  In a rating decision and supplemental statement of the 
case issued in November 1973, the RO denied entitlement to 
service connection for a right knee disability.  The veteran 
did not submit a notice of disagreement with that decision.

2.  In a letter dated in November 1988, the veteran was 
informed that his claim for service connection for a right 
knee disability was not reopened.  He was informed of his 
appellate rights but did not submit a notice of disagreement.

3.  The evidence received since the RO's November 1988 
letter, including the initial post-service findings referable 
to a right knee disability, is so significant that it must be 
considered in order to fairly adjudicate the veteran's claim.

4.  There is no competent evidence of a nexus between any 
current right knee disability and service.


CONCLUSIONS OF LAW

1.  The RO's November 1988 decision, declining to reopen the 
veteran's claim for service connection for a right knee 
disability is final.  38 U.S.C.A. § 7105 (West 1991); 20 
C.F.R. §§ 20.302, 20.1103 (1999).

2.  Evidence received since the RO's November 1988 decision 
is new and material and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1999)

3.  The claim for service connection for a right knee 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a claim is denied by the RO, and the claimant fails to 
timely appeal by filing an NOD within the one-year period 
following the decision as prescribed in 38 U.S.C.A. § 
7105(b)(1), that decision becomes final and the claim may not 
"thereafter be reopened or allowed, except as may otherwise 
be provided by regulations not inconsistent with" title 38 
of the United States Code.  38 U.S.C.A. § 7105(c); see also 
Person v. Brown, 5 Vet. App. 449, 450 (1993) (failure to 
appeal an RO decision within the one-year period renders the 
decision final).

The exception to these rules occurs when "new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the VA shall reopen the claim and 
review the former disposition of the claim."  38 U.S.C.A. § 
5108; see also 38 U.S.C.A. § 7104(b); Spencer v. Brown, 4 
Vet. App. 283, 286-87 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 
1994); Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); 
see generally Suttmann v. Brown, 5 Vet. App. 127, 135-36 
(1993) (applying § 5108 provisions for reopening final claims 
to RO decisions rendered final by operation of § 7105(c)).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has specifically held that the Board may not 
consider a previously and finally disallowed claim unless new 
and material evidence is presented, and that before the Board 
may reopen such a claim, it must so find.  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996); Fulkerson v. West, 12 
Vet. App. 268 (1999).  "Moreover, once the Board finds that 
no such evidence has been offered, that is where the analysis 
must end."  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), the Court 
held that the Board must perform a two-step analysis when a 
veteran seeks to reopen a final decision based on new and 
material evidence.  First, it must determine whether the 
evidence presented or secured since the last final 
disallowance is "new and material."  Id.  If it is, the 
Board must then reopen the claim and "evaluate the merits of 
the veteran's claim in light of all the evidence, both new 
and old."  Id.; see also Evans v. Brown, 9 Vet. App. 273 
(1996).  In Elkins v. West, 12 Vet. App. 209 (1999) (en banc) 
the Court held that the decision of the Federal Circuit in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), required the 
replacement of the two-step Manio test with a three-step 
test.  See also Winters v. West, 12 Vet. App. 203 (1999).

Under the three step test announced in Elkins, VA must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) so as to have a finally 
denied claim reopened under 38 U.S.C. § 5108.

The provisions of 38 C.F.R. § 3.156(a) define new and 
material evidence as:

[E]vidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it  must 
be considered in order to fairly decide 
the merits of the claim.

Second, under the Elkins three step analysis, if new and 
material evidence has been presented, immediately upon 
reopening the claim VA must determine whether, based upon all 
the evidence of record in support of the claim, presuming its 
credibility, the claim as reopened (and as distinguished from 
the original claim) is well grounded pursuant to 38 U.S.C. § 
5107(a).  Third, if the claim is well grounded, VA may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist under 38 U.S.C. § 5107(a) 
has been fulfilled.

Factual Background

The evidence of record at the time of the RO's November 1988 
decision consisted of the veteran's service medical records, 
which showed that in January 1972, the veteran had complained 
that his right knee was "rather weak" and caused him to fall 
down "a lot."  No knee disability was reported.  On medical 
board evaluation in March 1972, all systems, other than the 
feet, were normal.  

The other evidence of record at the time of the RO's November 
1988 decision consisted of the report of a July 1972, VA 
examination in which the veteran reported that he had injured 
his knees in basic training.  On examination there was no 
limitation of motion of the knees, and there were no other 
reported findings referable to the right knee.  The diagnosis 
was a tear of the right lateral meniscus.

The evidence received since the November 1988 decision 
consists of reports of private hospitalization in March 1984, 
subsequently dated records created or obtained in conjunction 
with the veteran's claim for Social Security Administration 
benefits, and reports of VA examinations conducted in 
September 1996, May 1997, and June 1998.

Records from Lakewood Hospital dated in March 1984, show that 
the veteran underwent an arthroscopic meniscectomy of the 
right knee.  It was reported that he had been experiencing 
pain and swelling in the right knee since an on-the-job 
injury in December 1983.

An X-ray examination of the right knee conducted as part of a 
VA examination in May 1997, was interpreted as showing 
minimal arthritic changes.  

New and Material Evidence

The record before the RO at the time of its November 1988 
decision contained no post-service findings referable to a 
right knee disability.  The evidence obtained since that 
decision shows that the veteran sustained a right knee injury 
after service, and contains findings of post-service right 
knee disability.  This evidence is new and it is so 
significant that it must be considered in order to fairly 
adjudicate the veteran's claim.  Accordingly, the Board finds 
that the evidence obtained since the November 1988 decision 
is new and material and the claim is reopened.

Well-Grounded Claim

Having reopened the veteran's claim, the Board must 
immediately determine whether the claim is well grounded.  If 
it is not, his appeal must fail, and the Board has no duty to 
further assist him with the development of his claim.  38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995); see also Epps v. Gober, 126 F.3d 1464 (1997) 
cert. denied 118 S.Ct. 2348 (1998).

Under the provisions of 38 C.F.R. § 3.303(b), chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
joint pain, any abnormality of heart action or heart sounds, 
any urinary findings of casts, or any cough, in service will 
permit service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clearcut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by (a) evidence that a 
condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
Clyburn v. West, 12 Vet. App. 296 (1999); Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

Alternatively, service connection may be established under § 
3.303(b) by evidence of (i) the existence of a chronic 
disease in service or during an applicable presumption period 
and (ii) present manifestations of the same chronic disease.  
Brewer v. West, 11 Vet. App. 228, 231 (1998).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Sacks v. West, 
11 Vet. App. 314, 315 (1998); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Lay assertions of medical causation or 
diagnosis cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

Evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes for determining whether 
the claim is well grounded, unless the evidentiary assertion 
is inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In this case, the service medical records arguably supply 
competent evidence of inservice disease or injury.  This 
evidence comes in the form of the veteran's report that his 
knee was weak and had a tendency to give way.  There is also 
competent evidence of a current disability in the form of the 
May 1997, report of arthritic changes in the right knee.  
There is, however, no competent evidence linking any current 
right knee disability to service.  The veteran has asserted 
that his current right knee disability had its onset in basic 
training.  However, as a lay person, he lacks the necessary 
competence to express an opinion as to medical causation.  
While it may appear to him that his current right knee 
disability had its onset in service, there is no competent 
medical opinion or other evidence to support his assertion.

In the absence of competent evidence of a nexus between any 
current right knee disability and service, the claim is not 
well grounded and must be denied.

The veteran's representative contends, in essence, that 
pursuant to the Veterans Benefits Administration Manual M21-1 
(M21-1), VA has a duty to assist him in developing the 
evidence relevant to his claim, regardless of whether the 
claim is well grounded.  The veteran's representative further 
contends that the M21-1 provisions indicate that the claim 
must be fully developed prior to determining whether the 
claim is well grounded, and requests that the claim be 
remanded in order to fulfill this duty to assist.  

In Morton v. West, 12 Vet. App. 477 (1999), the Court of 
Appeals for Veterans Claims (formerly the Court of Veterans 
Appeals) (Court) held that the Manual M21-1 provisions 
pertaining to the development of claims prior to a finding of 
well groundedness are interpretive, in that they do not 
relate to whether a benefit will be allowed or denied, nor do 
they impinge on a benefit or right provided by statute or 
regulation.  The Court found that the Manual M21-1 provisions 
constituted "administrative directions to the field 
containing guidance as to the procedures to be used in the 
adjudication process," and that the policy declarations did 
not create enforceable rights.  The Court also found that 
interpretive provisions that are contrary to statutes are not 
entitled to deference, and that in the absence of a well-
grounded claim VA could not undertake to assist a veteran in 
developing the facts pertinent to the claim.  The Court 
specifically invalidated the provisions of M21-1, Part VI, 
Para. 2.10(f), relied upon by the veteran's representative in 
the instant case.

In VBA Letter 20-99-60 (August 30, 1999), the Veterans 
Benefits Administration announced that effective immediately 
ROs must determine that a claim is well grounded prior to 
offering assistance in the development of that claim.

The Board is required to follow the precedent opinions of the 
Court.  38 U.S.C.A. § 7269; see also Tobler v. Derwinski, 
2 Vet. App. 8, 14 (1991).  The Board has determined, 
therefore, that, in the absence of a well-grounded claim, VA 
has no duty to assist the veteran in developing his case.


ORDER

New and material evidence having been submitted, the claim 
for service connection for a right knee disability is 
reopened.

Service connection for a right knee disability is denied.


REMAND

The RO has received a significant amounts of evidence since 
the issuance of the August 1973 statement of the case on the 
issue of entitlement to service connection for a left knee 
disability.  Some of this evidence is pertinent to the 
veteran's claim, and none of it has been considered by the RO 
with regard to the issue of entitlement to service connection 
for a left knee disability.  Under the provisions of 38 
C.F.R. § 20.1304(c) (1999), pertinent evidence submitted on 
appeal, must be reviewed by the RO unless a valid waiver of 
consideration has been received.  No such waiver has been 
received in this case.

The Board also notes that it could be a denial of due process 
for it to decide the issue of entitlement to service 
connection for a left knee disability without first affording 
the veteran and his representative an opportunity to submit 
additional argument and evidence as to that issue.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

In view of the foregoing, this case is REMANDED in part, for 
the following:

The RO should afford the veteran and his 
representative the opportunity to submit 
additional evidence and argument as to 
the issue of entitlement to service 
connection for a left knee disability.  
The RO should than review all of the 
evidence and argument submitted since the 
August 1973 statement of the case.  If 
the benefit sought continues to be 
denied, it should issue a supplemental 
statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

